DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second closure (rail and groove) being positioned between the first closure (first and second plurality of teeth) and the interior volume (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, “the flexible container bottom “ lacks antecedence.
	Claims 19 and 20 have not been specifically mentioned, but are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark.
	Regarding claim 1, Nouri et al. discloses a flexible container, comprising: a first panel (102) formed from a flexible elastomeric material (column 6, lines 20-31) and having a first panel top, a first panel bottom, and a pair of opposing first panel sides extending between the first panel top and the first panel bottom (Fig. 2); a second panel (101) formed from the flexible elastomeric material (column 6, lines 20-31) and having a second panel top, a second panel bottom, and a pair of opposing second panel sides extending between the second panel top and the second panel bottom (Fig. 2); the second panel being joined to the first panel to form the flexible container and defining an interior volume between the first panel and the second panel, the flexible container having a flexible container top, a flexible container bottom, and a pair of opposing flexible container sides extending between the flexible container top and the flexible container bottom (Fig. 1); and a closure positioned adjacent the flexible container top, the closure having a rail (press-fit element 232) extending along and outwardly in a direction perpendicularly away from the first panel top and a groove (press-fit element 231) extending along the second panel top (Fig. 2; extending along and outwardly in a direction perpendicularly away from the second panel top), wherein the rail and groove (press-fit elements) have complementary profiles that come together at a common boundary when the elements are pressed together to provide a seal without leaking (column 2, lines 33-52), which meets the structure implied by the functional recitation “the rail being sized and configured to removably seat within the groove to provide a fluid-tight seal along the second closure”.  Nouri et al. further discloses segments of the boundary is curved (column 10, lines 28-46), which meets the recitation “the rail further having a narrow rail neck and a rounded rail head extending outward from the rail neck in a direction perpendicularly away from the first panel”.
	However, Nouri et al. does not disclose an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure being adjacent to the rail and groove closure.  Clark teaches that it is known in the art to provide an additional closure having a first plurality of teeth (10, 25) each being configured with a first narrow neck and a first rounded head and a second plurality of teeth (19, 29) each being configured with a second narrow neck and a second rounded head, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure is adjacent an analogous rail and groove closure (Figs. 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and provide the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark, in order to resist applied forces tending to pull the rail when it is seated in the groove.
	It is noted that Clark illustrates formations (10) located below a groove (6; Fig. 3) and formations (19) located below a rib (17; Fig. 3), wherein the formations extend outwardly and parallel to the rib and groove.  Insofar as Nouri et al. discloses the rail and groove each extend along and outwardly in a direction perpendicularly away from their respective panel tops, as discussed above, providing the additional closure adjacent and parallel to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “a first closure positioned adjacent the flexible container top, the first closure having a first plurality of teeth extending along the first panel top and a second plurality of teeth extending along the second panel top, the first plurality of teeth being removably interlockable with the second plurality of teeth; each of the first plurality of teeth being configured with a first narrow neck and a first rounded head, the first rounded head extending outward from the first narrow neck in a direction perpendicularly away from the first panel; each of the second plurality of teeth being configured with a second narrow neck and a second rounded head, the second rounded head extending outward from the second narrow neck in a direction perpendicularly away from the second panel; and a second closure positioned adjacent the flexible container top and adjacent the first closure…the second closure being positioned between the first closure and the flexible container top, wherein the first closure is positioned inside an interior space bounded by the second closure, the flexible container bottom, and the pair of opposing flexible container sides when the rail is seated within the groove”.
	Regarding claim 3, Nouri et al. discloses the claimed invention, especially the rail further having a narrow rail neck and a rounded rail head (column 10, lines 28-46), as discussed above.  However, Nouri et al. does not disclose the narrow rail neck and the rounded rail head combining to form a teardrop shape.  Absent any showing by applicant of criticality or unexpected results, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the narrow rail neck and the rounded rail head a teardrop shape in the Nouri et al. container, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 4, Clark discloses each of the first and second plurality of teeth (formations 10 and 19) configured with a rounded head and a narrow neck (Figs. 1 and 2).  Therefore, providing the additional closure adjacent and parallel to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth and each of the second plurality of teeth is configured with a rounded head and a narrow neck.”
Regarding claim 6, Nouri et al. discloses the flexible elastomeric material comprises a food grade silicone material (column 6, lines 20-31).
Regarding claim 7, Nouri et al. discloses a flap (1210, 1211) positioned at the flexible container top (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure being positioned between the flap and the flexible container bottom.”
Regarding claim 8, Nouri et al. discloses the rail and groove closure extends from the first closure and the second closure each further extend from the flexible container top toward the flexible container bottom along the opposing flexible container sides (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure each further extend from the flexible container top toward the flexible container bottom along at least one of the opposing flexible container sides.”
Regarding claim 11, Nouri et al. discloses a flexible container, comprising: a first panel (102) formed from a flexible elastomeric material (column 6, lines 20-31); a second panel (101) formed from the flexible elastomeric material (column 6, lines 20-31); the second panel being joined to the first panel to form the flexible container and defining an interior volume between the first panel and the second panel; the flexible container having a perimeter and an opening provided along a portion of the perimeter (Fig. 1); and a closure positioned adjacent the opening at the portion of the perimeter, the closure having a rail (press-fit element 232) positioned on the first panel, the rail having a rail neck and a rail head extending perpendicularly away from the first panel; the closure further having a groove (press-fit element 231) positioned on the second panel (Fig. 2; extending along and outwardly in a direction perpendicularly away from the second panel top), wherein the rail and groove (press-fit elements) have complementary profiles that come together at a common boundary when the elements are pressed together to provide a seal without leaking (column 2, lines 33-52), which meets the structure implied by the functional recitation “the rail being sized and configured to removably seat within the groove to provide a fluid-tight seal along the second closure”.
	However, Nouri et al. does not disclose an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure being adjacent to the rail and groove closure.  Clark teaches that it is known in the art to provide an additional closure having a first plurality of teeth (10, 25) each having a first neck and a first head extending outward from the first neck, and a second plurality of teeth (19, 29) each having a second neck and a second head extending outward from the second neck, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure is adjacent an analogous rail and groove closure (Figs. 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and provide the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark, in order to resist applied forces tending to pull the rail when it is seated in the groove.
	It is noted that Clark illustrates formations (75) located above a groove (73; Fig. 15) and formations (69) located above a rib (68; Fig. 14), wherein the formations extend outwardly and parallel to the rib and groove.  Insofar as Nouri et al. discloses the rail and groove each extend along and outwardly in a direction perpendicularly away from their respective panels, as discussed above, providing the additional closure adjacent and parallel to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth having a first neck and a first head, the first head extending outward from the first neck in a direction perpendicularly away from the first panel, each of the second plurality of teeth having a second neck and a second head extending outward from the second neck in a direction perpendicularly away from the second panel; and…the second closure being positioned between the first closure and the interior volume”.  Moreover, providing the additional closure adjacent and parallel to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets structure implied by the functional recitation “whereby the flexible container may be selectively sealed by interlocking the first plurality of teeth with the second plurality of teeth and seating the rail within the groove.”
Regarding claim 14, Clark discloses each of the first and second plurality of teeth (formations 10 and 19) configured with a rounded head and a narrow neck (Figs. 1 and 2).  Therefore, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth and each of the second plurality of teeth is configured with a rounded head and a narrow neck.”
Regarding claim 16, Nouri et al. discloses the flexible elastomeric material comprises a food grade silicone material (column 6, lines 20-31).
Regarding claim 17, Nouri et al. discloses a flap (1210, 1211) positioned at a portion of the perimeter, with the rail and groove closure being positioned between the flap and the interior volume (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure being positioned between the flap and the interior volume.”

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark as applied to claims 1 and 11 above, and further in view of U.S. Patent No. 4,006,764 to Yamamoto et al.
Regarding claim 9, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for the first closure and the second closure extending along a first one of the opposing flexible sides to the flexible container bottom, and the first panel being permanently joined to the second panel along an opposing second one of the opposing flexible container sides and along the flexible container bottom.  Yamamoto et al. teaches that it is known in the art to extend a first closure and a second closure (10, 11) along a first one of the opposing flexible sides to a bottom in an analogous flexible container, and a first panel being permanently joined to a second panel along an opposing second one of the opposing flexible container sides and along the bottom of the analogous flexible container (Figs. 1, 7, and 9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention first closure and the second closure extending along a first one of the opposing flexible sides to the flexible container bottom, and the first panel being permanently joined to the second panel along an opposing second one of the opposing flexible container sides and along the flexible container bottom in the modified Nouri et al. container, as in Yamamoto et al., in order to permit container contents to be freely inserted and taken out.
Regarding claim 13, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for the portion of the perimeter provided with the opening extending along half of the perimeter of the flexible container.  Yamamoto et al. teaches that it is known in the art to Yamamoto et al. teaches that it is known in the art to extend a portion of a perimeter provided with an opening along half of a perimeter in analogous flexible container (Figs. 1, 7, and 9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the portion of a perimeter provided with the opening along half of the perimeter in Nouri et al. flexible container, as in Yamamoto et al., in order to permit container contents to be freely inserted and taken out.

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark as applied to claims 1 and 11 above, and further in view of WIPO Document No. 2009/090674 to Chaturvedi.
Regarding claim 10, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for a vent formed in the first panel, the vent being positioned between the first and the second closures and the flexible container bottom.  Chaturvedi teaches that it is known in the art to form a vent (channel C2 with perforations 7) in a first panel (Fig. 3), wherein the vent is positioned between first and second closures (zipper and diaphragm; Fig. 4) and a bottom in an analogous flexible container (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., in order to allow a gas to escape from the interior volume when the flexible container is sealed.
Regarding claim 18, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for a vent formed in the first panel, the vent being positioned between the first and the second closures and the flexible container bottom.  Chaturvedi teaches that it is known in the art to form a vent (channel C2 with perforations 7) in a first panel (Fig. 3), wherein the vent is positioned between first and second closures (zipper and diaphragm; Fig. 4) and a bottom in an analogous flexible container (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., as in Chaturvedi, in order to allow a gas to escape from the interior volume when the flexible container is sealed.
Regarding claim 19, Chaturvedi discloses the channel (C2) comprises a plurality of perforations (7; Fig. 3).  Therefore, forming a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., as in Chaturvedi and discussed above, meets the recitation “the vent comprises a plurality of vents.”
Regarding claim 20, Chaturvedi discloses the channel (C2) is formed within a seal connecting the walls of the flexible container (Fig. 3).  Therefore, forming a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., as in Chaturvedi and discussed above, meets the recitation “the vent is located on an interior surface of the flexible container.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6-11, 13, 14, and 16-20 have been considered but are moot because of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734